DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 28th, 2022, has been entered. 
Upon entrance of the Amendment, claims 24, 33, 35-40, 44-45, and 47 were amended, claims 53-62 were added, claims 25, 28-30, 34, and 41 were cancelled. Claims 24, 26-27, 31-33, 35-40 and 44-62 are currently pending. 
Claims 24 and 30 were objected to because of informalities. Claims 24 and 33 have been amended. The objections have been overcome and are withdrawn.
Claims 33, 37-39 and 41 were rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The claims have been amended. The rejections under 35 U.S.C. 112(d) have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments, filed on May 28th, 2022, with respect to the of new claim 53 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 24, 26-27, 31-33, 35-40 and 44-62 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 24 has been amended to include the limitations of former allowable claim 30 and of the intervening claims 28-29. The reasons for allowance of former claim 30 were indicated in the previous Office Action.
Claim 53 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 28th, 2022. In particular, the prior art fails to anticipate or render obvious the limitations including “a ratio of a maximum remaining wall thickness of the partition walls between two cutouts in the glass substrate to a material thickness of the carrier substrate is less than 1:1” in combination with the rest of limitations recited in claim 53.
Claims 26-27, 31-33, 35-40, 44-52, and 54-62 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828